GREEN J. : '
• This was an exchange of a horse for a jack, with a representation that the jack would perform those duties for which such animals are designed. It was a condition in the sale that the jack was to he retained six months on trial. ■ This condition did not vary the right to sue upon the warranty, except by postponing the right to return the property immediately. It did not do away with the warranty, but upon the refusal of Wiggins to accept the jack when returned, the plaintiff might well sue upon the warranty.

Judgment affirmed.